 In the Matter ofTHE PUREOILCOMPANY (HEATH REFINERY)andOIL WORKERS I` TERNATrION AL UNION (C. I. 0.)Case No. 8--C-1750.-Decided December 16, 1947Mr. Richard C. Swander,for the Board.Messrs. Ben A. HarperandAllen C. Hutcheson, Jr.,for the re-spondent.Mr. Lindsay P. Walden,of Fort Worth, Tex., andMr. William V.Flower,of Toledo, Ohio, for the Union.DECISIONANDORDEROn November 25, 1946, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent filed ex-ceptions to the Intermediate Report and a supporting brief.Oralargument, originally granted, was subsequently cancelled, at whichtime the parties were notified of a further opportunity to file a supple-mental brief or written argument setting forth the matters whichwould have been covered in the oral argument. The respondent filed awritten brief in lieu oforalargument.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs of the respondent, and theentire record in the case, and finds merit in the respondent's exceptions.1.(a)The Trial Examiner found that the respondent violated Sec-tion 8 (1) of the Act in that Superintendent McPherson, in a confer-ence with representatives of the CIO and the Independent sometimein 1943, orally promulgated a rule prohibiting electioneering on behalfof unions on company property.At the hearing there was a conflictin the testimony as to what McPherson said at the conference.Mc-75 ^T. L. R B., No: 64.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDPherson and the two Independent representatives at the conferencetestified that the rule, as announced by McPherson, was restricted toworking time of employees. John Hickman, a CIO representativewho was present, testified that McPherson stated that there was to beno electioneering on company property.Lionel Gartside, the otherCIO representative who attended the conference, did not testify.As we have repeatedly held, a rule prohibiting union solicitationon company property violates the Act insofar as it applies to em-ployees' non-working time.However, because of the following con-siderations, we are of the opinion that the evidence in this proceedingdoes not support the Trial Examiner's finding as to, the scope of therule.Although employees engaged in union solicitation in the plantduring non-working time with the knowledge of the respondent, theevidence does not establish that the rule was ever enforced to ban suchactivity.While Hickman testified positively as to the scope of therule, we are of the opinion, and find, in view of the qualifying testi-mony of the other participants in the conference, that Hickman musthave misunderstood the import of what McPherson said.Accord-ingly, we are of the opinion, and find, that the evidence does not estab-lish that the rule prohibited solicitation during the employees' non-working time.(b)The Trial Examiner found that the respondent violated Sec-tion 8 (1) of the Act in that Assistant Soperintendent Cooper toldemployeeWilson Bradford, in reply to Bradford's inquiry as towhether his work was satisfactory, that Cooper understood that Brad-ford was engaged in inviting employees to union meetings and thatmanagement would not permit union activities in the plant.TheTrial Examiner regarded Cooper's statement to Bradford as unlaw-ful because, in the Trial Examiner's view, Cooper indiscriminatelyproscribed Bradford's union activities during non-working as well asworking time.We do not agree. Bradford was speaking to Cooperabout his work, and this discussion occurred during working time.Bradford had engaged in union activity during working time. Inview of these circumstances, and the further fact that the record doesnot disclose any instance of disciplinary action arising from solicita-tion during non-working time, we are of the opinion that the recorddoes not warrant the inference that Cooper had reference to Brad-ford's non-working time.(c)The Trial Examiner found that the respondent violated Sec-tion 8 (1) of the Act in that R. B. Ewing, an assistant foreman, askedemployee D. J. McCullough whether employee Lionel Gartside, whowas wearing a union button and who had been talking to McCullough THE PURE OIL COMPANY541during working hours, talked about the Union in their discussion.The Trial Examiner concluded that such conduct was unlawful be-cause, in his view, Ewing sought to enforce the respondent's non-solicitation rule in a discriminatory fashion against only one of tworival unions in the plant.We do not agree that Ewing acted discrimi-natorily because there is no evidence that the other labor organizationengaged in solicitation in violation of the respondent's non-solicitationrule.Inasmuch as the conversation between McCullough and Gart-side took place during working hours, we regard Ewing's conduct asno more than an attempt to enforce the respondent's rule banningunion solicitation during working time.(d)The Trial Examiner found that the respondent violated Section8 (1) of the Act in that, in February 1946, Supervisor Evans of therespondent'sMotor Transport Division (1) told employee Yates,"if the Union comes in we will close it down," and (2) questioned em-ployeeWilling concerning a union meeting which Willing attended.At the hearing the respondent objected to introduction of testimonyupon which these findings are based on the ground that Evans and thetwo subordinate employees involved were Motor Transport RepairShop personnel and not Heath Refinery personnel, as the record dis-closes, and that the complaint is limited in its allegations to unfairlabor practices engaged in by Heath Refinery personnel at Newark."The complaint, in its caption and body, describes the respondent as"Pure Oil Company (Heath Refinery)." In describing the respond-ent's business, the complaint refers to the refinery at Newark as "thePlant."The specific 8 (1) allegations of the complaint are couchedin general language and speak broadly of unfair labor practices of"the respondent."At the hearing the Trial Examiner overruled theobjection, and in his Intermediate Report he justified his ruling onthe grounds (1) that the allegations in the complaint are not restrictedto the operations of the refinery division, and (2) that the conductof a Motor Transport Repair Shop supervisor, although taking placein a building separate from the Heath Refinery, might affect employeesof the refinery as well.The Trial Examiner concluded that the unfairlabor practices in question infringed "upon the organizational rightsof the refinery employees" because the respondent's employees were3The Motor Transport Repair Shop is a part of the respondent's Motor TransportDivision, an autonomous division, being in charge of a vice-president at company head-quarters in Chicago other than the one in charge of the Refinery Division, and having noconnection in the field with the Refinery Division.The alleged unfair labor practicesdiscussed in this paragraph were committed in a building at Newark located inside afence enclosing the Heath Refinery, but separate from the refinery operationsThe twogroups of employees were not subject to the same local management and there was nointerchange of employees between the two divisions. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing organized on a broad basis to include employees of the motortransport division as well as the refinery employees.However, thereis no evidence in the record to show that the Union sought to organizethe employees on the broad basis indicated by the TrialExaminer.These isolated statements were separated in point of time from, andwere unrelated to, any other conduct considered in this proceeding.Under all the circumstances, we are not persuaded that upon a recordsuch as we have in this case a finding that the respondent violated theAct shouldbe based solely on these statements.22.The TrialExaminerfound that the respondent discharged JohnLarimore in violation of Section 8'(3) of the Act.The respondentcontended that he was discharged because he falsified entries on histime card and because of insubordination in refusing to perform awork assignment.The Trial Examiner found that Larimore had notbeen guilty of insubordination and that, although Larimore did notnote his tardiness on his time card, his failure to do so did not motivatethe respondent in discharging him.Rather, the Trial Examiner con-cluded that the respondent discharged Larimore because of his "mem-bership in the union." In reaching this conclusion, the Trial Exam-iner replied upon the following subsidiary findings which he made:(a) that the respondent did not discharge other employees who failedlo note tardiness on their time cards; and (b) that the respondent'ssupervisors had demonstrated bias against the Union.We are notconvinced that the respondent unlawfully discharged Larimore.Hewas guilty of falsification of his time card, as charged.He made theentries in question in violation of the respondent's rules.The recorddoes not establish to our satisfaction that the respondent condonedany similar violation of comparable character.Nor, in view of ourdismissal of the 8(1) allegations in the complaint,are we persuadedthat the respondent's supervisors demonstrated bias against the Union.Under the circumstances we are of the opinion, and find, that the rec-ord does not establish that the respondent discharged Larimore be-cause of his membership in the Union, as the Trial Examiner found.Based on the foregoing, we shall dismiss the complaint in its entirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the amended complaint issuedherein against The Pure Oil Company (Heath Refinery), Newark,Ohio, be, and it hereby, is dismissed.2 Seeplatter of E. I DuPont de NemourscCCompany,62 N. L R B. 816. THE PURE OIL COMPANYINTERMEDIATE REPORT543Mi. Ricluvi d C Swan der,for the Board.Messrs. Ben A HarperandAllen C. Hutcheson, Jr,of Chicago, Ill, for therespondent.Mr. Lindsay P. Walden,of Fort Worth, Tex., andMr. Williamn, V. Flower,ofToledo, Ohio, for the UnionSTATEMENTOF THE CASEUpon an amended charge duly filed by Oil Workers International Union,Local 501, of fliated with the Congress of Industrial Organizations,herein calledthe Union, the National Labor Relations Board, herein called the Board, bytheRegional Director for the Eighth Region(Cleveland,Ohio),issued itscomplaint,dated June 17, 1946, against The Pure Oil Company(Heath Refinery),Newark, Ohio,herein called the respondent, allegingthat therespondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and(3) and Section 2 (6) and(7) of the NationalLabor RelationsAct, 49Stat 449,herein calledthe Act.Copies of the complaint,together with notice of hearing thereon, were duly served upon the respondentand the Union.Withrespect to unfair labor practices the complaint alleges in substance thatfrom October 1943 the respondent has interfered with, restrained,and coercedits employees in the exercise of their lights under theAct by urging,persuadingand warning its employees to refrain from joining or retaining membership in theUnion ; prohibiting its employees from engaging inunion activityon their owntime, qubstioning its employees concerning the business of the Union;disparagingthe advantages to be gained by selection of the Union as their bargaining rep-resentative;telling its eniplo}ees that the respondent has informers within therank of the Union;threatening its employees with loss of work if the Unionbecame their bargaining representative;informing its employees that it did notdesire them to choose the Union as their bargaining representative;suggestingto leaders of the Union that they quit their jobs; threatening to close the plantif the Union were successful in obtaining a majority;and discriminating againstadherents of the Union in assignment of work shifts.The complaint furtheralleges that the respondent,on or about February 24, 1945, discharged J. B.Larimore and thereafter failed and refused to employ him because of his unionactivities.In its duly filed answer, dated July 1, 1946, the respondent admits certainjurisdictional allegations in the complaint,denies the commission of any unfairlabor practices,and alleges that Lariinore was discharged for cause.Pursuant to notice,a hearing was held at Newark, Ohio,between July 1and 10, 1946,before the undersigned,SidneyL Feiler,the Trial Examinerdesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel,the Union by counsel and a representative.Full op-portunity to be heard, to examine and cross-examine witnesses,and to intro-duce evidence bearing on the issues was afforded all parties.After the intro-duction of all the evidence,counsel for the Board moved to conform the pleadingsto the proof as to formal matters.This motion,whichwas joined in by counselfor the respondent,was granted as to all pleadings. Counsel for the respond-ent moved to dismiss the complaint for lack of proof and decisionwas reservedthereonThe motion is disposed of by the findings, conclusions, and reconi-mendations herein.Counsel for the Board and the respondent presented oral 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument.Opportunity then was afforded all parties to file briefs.A mem-orandum was received from counsel for the respondent. A letter, in the natureof a summation, also was received from the dischargee.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an Ohio corporation having its principal office and placeof business in Chicago,Illinois.It is engaged in acquiring and developingoil lands and the production,refining,distribution,sale and transportationof petroleum and its related products through numerous States of the UnitedStates, including Ohio, Michigan,WestVirginia,Texas, and Oklahoma.Therespondent owns and operates a refinery at Newark,Ohio, whereitmanufac-tures gasoline,fuel oil, kerosene,oils, gas, and other petroleum products.Theproducts of the refinery are distributed in approximately 10 States.In the course and conduct of the respondent's business and operation of therefinery at Newark, Ohio,(known as the Heath Refinery),during the calendaryear 1945,crude oil valued in excess of $500,000 was purchased and transportedby the respondent,of which approximately 75 percent was shipped to the re-finery from points outside the State of Ohio.During the same period, therespondent manufactured,processed,sold, or transported finished products valuedin excess of $500,000,of which approximately 20 percent was shipped to pointsoutside the State of Ohio.The respondent admits that at all times here relevantit has been engaged in commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDOilWorkers International Union, Local 501, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA.History and backgroundOn October 21, 1943, the Union filed a petition with the Board requesting aninvestigation and certification of representatives pursuant to Section 9 (c) ofthe Act.Pursuant to a stipulation entered into by the respondent, the Union,and Oil Refinery Employee Independent Association, herein called the Independ-ent, a Board-conducted election was held on November 5, 1943.The Union filedobjections to the election.After a hearing thereon, the Board issued its Deci-sion and Order dated June 19, 1944, in which it found that the respondent hereinhad engaged in a course of conduct which prevented an expression by itsemployees of their free and uncoerced wishes as to representation'The Boardset aside the election and stated that it would direct a new election "at such timeas the Regional Director advises us that circumstances permitting a free choiceamong the employees have been restored." On November 4, 1944, the Boardissued a Supplemental Decision and Direction of Election!After noting thatthe Regional Director had advised it that a new election could appropriately156 N. L. R. B. 1531.2 59 N.L. R. B. 58. THE PURE OILCOMPANY545be conducted, the Board directed that the Regional Director conduct an electionamong the respondent's employees in a described unit.The election was conducted on December 1, 1944.The Union filed objectionsto this election also, but withdrew them in January 1945.On January 24, 1945,the Board certified the Independent as collective bargaining representative for aunit of production and maintenance employees at the plant.John R. Larimore, the dischargee in the instant proceeding, was dischargedon February 22, 1945.On February 26, 1945, the Union filed its original chargealleging that the respondent had been guilty of unfair labor practices.TheRegional Director, on May 13, 1945, advised the parties by letter that the chargehad been investigated, that further proceedings did not seem warranted, andthat he was refusing to issue a complaint.On May `17, 1946, the then RegionalDirectors notified the parties by letter that a supplementary investigation hadbeen conducted, that he had concluded that the issuance of a complaint was justi-fied, and that appropriate action was being taken.A complaint subsequently wasissued as heretofore related.B. Interference, restraint, and coercion1. IntroductionThe testimony submitted by the Board in support of its allegations of inter-ference, restraint, and coercion dealt with the acts and conduct of certain super-visory employees and the promulgation of certain rules. In several instancesthe Board offered testimony of matters occurring prior to the first election, heldon November 5, 1943. Counsel for the Board took the position that he did notrely on events prior to November 5, 1943, for proof of any independent violationsof the Act, but relied on them solely as background or explanatory material forlater events.Counsel for the respondent contended that testimony as to actsand conduct prior to the second election held on December 1, 1944, should not beconsidered in view of the Regional Director's determination after investigationthat circumstances permitted a free choice among the employees and his recom-mendation of an election.Counsel for the respondent further contended thatevents prior to the hearing on objections to the first election, which hearing washeld on February 15 and 16, 1944, should not be considered. On the other hand,counsel for the Union argued that except for those issues which were specificallylitigated in the prior hearing all occurrences regardless of their date were mate-rial and relevant, and should be evaluated in this hearingThe undersigned rejects the contentions of the respondent and holds that thedoctrine of estoppel is not applicable."Testimony as to events occurring afterNovember 5, 1943, has been considered herein in the making of findingsTesti-mony as to events prior to that date has not been made the basis for any of thefindings herein, but has only been used where necessary to shed light on subsequentacts and conduct.2.Specific acts of interference, restraint, and coercionC.W. CooperC.W Cooper, at all times relevant, was assistant superintendent of the re-finery and next in the chain of supervision after E E McPherson, superintendent.3 In the interim, between May 13, 1945, and May 17, 1946, there was a change in RegionalDirectors4AlL R B. V. Phillips Gas cC Oil Company,141 F (2d) 304 (C C. A. 3). 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson Bradford, an employee, testified that sometime after the hearing inFebruary 1944 on the objections to the first election he had a conversationvtjithCooper, that he had asked Cooper if his work was satisfactory, thatCooper had replied that it was, but that he (Cooper) understood that Bradfordwas engaging in union activities and inviting men to meetings, and that themanagement would not permit union activities in the plant. Bradford testi-fied further that Cooper told him that lie learned of his activities through "thegrapevine"On cross-examination, Bradford testified that he had talked aboutthe Union, both on his own time and during working hours, but that CooperAid not indicate whether he was referring to working or non-working time,or both.Cooper testified that he had had a conversation with Bradford concerninghis soliciting for the Union.He stated, however, that he had told Bradfordthat lie was soliciting on the job and had reminded him that there was a coin-pany rule prohibiting soliciting on company time.He also testified that whenBradford asked him the source of his information as to Bradford's union activi-ties,he had replied that "things like that" were not infrequently brought tohis attention.Cooper testified that he had received his information from theplant "grapevine" which he defined as plant gossip received from a variety ofsources including foremen and other employees.The undersigned credits Bradford's testimony and finds that Cooper did notindicate to Bradford whether he was taking exception to his activities on non-working or working time or both.Having undertaken to warn Bradford, itwas Cooper's duty to clearly indicate that only Bradford's activities duringworking time were the subject of censure and that his activities during non-working time were not being circumscribedSince he failed to do this, andBradford would reasonably understand his admonition to apply to non-workingas well as working time, the undersigned concludes that Cooper's conduct wasviolative of the Act. (In this connection see "The no-solicitation rule," dealtwith hereinafter).While Cooper's own testimony indicates that he learned of Bradford's activi-ties by way of plant gossip or "grapevine," the evidence does not support theconclusion that the respondent engaged in surveillance.Frank EvansDuring the hearing the Board offered the testimony of two former employeeswho worked at the respondent's motor transport garage and whose testimonydealt with statements of their alleged supervisor.Counsel for the respondentobjected to the receipt of this testimony on the ground that it was outside thescope of the complaint.Itwas stipulated that the respondent's business is carried on by three sep-arate divisions; a producing division, a refining division, and a marketingdivision ; that each division is headed by a vice-president who is responsible tothe president and that these vice-presidents are not responsible to each other norhave they any control over each other; that each division functions separately,hires, disciplines, and controls its own employees, and purchases, manufactures,and controls all properties used by it, all subject to the direction of the presi-dent.Itwas further stipulated that at the Heath Refinery, as at other re-fineries, there is a superintendent in charge of refinery employees who has noduties as to employees of any other division.Counsel also stipulated that themarketing motor transport department is a department of the marketing division THE PURE OIL COMPANY547and is separate from the refining divisionFinally, it was stipulated that amarketing motor transport shop was located in a building on the premises wherethe refinery also is located although its employees were in the marketing and not-the refining division.Counsel for the respondent contended that by the terms of the complaint itwas not required to defend activities other than at the Heath Refinery andoperations there under the supervision of the refinery division.The undersigneddoes not so contrue the complaint. The complaint does identify the respondentas "The Pure Oil Company (Heath Refinery) " However, the allegations of thecomplaint are not limited to the operations of the refinery division.The under-signed overruled the objection and now reaffirms that ruling since the acts andconduct of officials on the same premises though in a separate building where theHeath Refiner? is located might well affect employees of the refinery as well.`Wendel W. Yates testified that he had been employed at the motor transportshop as a painter.He further stated that lie received his orders from FrankEvans who also lured new employees. Yates testified that he joined the Unionin January 1946, and that sometime in February Evans said to him, "It theUnion comes in, we will close it down." sElmer B. Willing testified that he was employed at the shop as a mechanicand took his orders from EvansHe further testified that he attended a meetingof the Union at the close of January 1946, or shortly thereafter, that about aweek later Evans came up to him and a conversation took place concerning aunion meeting which Willing described as follows:Iwas standing, and lie came over, and he stayed a little bit, and he said,"You attended a meeting and you blew up and walked out on it."I said, "What meeting?"He said, "Well, the one Larimore gave."I said, "No " I said, "I was there, and I stayed just as the next one."He said, "I niust have been informed wrong."I said, "You must have been."Then he said, "Well, I just wondered who was down there."1 said, "That is something, Mr. Evans, that I am not going to tell. I likethe boys I work with.And I am not talking."Willing stated that the conversation ended when he refused to tell Evans whoattended the union meeting.The testimony of Yates and Willing, which was not denied, is credited. Theundersigned finds that Frank Evans was a supervisory employee. The under-signed further finds that his conduct in questioning an employee concerningunion meetings and his threat of a shutdown if the Union were successful in itscampaign, were acts of interference and coercion and therefore violative of theAct.The evidence further shows that employees were not organizing accordingto the structure of the respondent's business, but as a unit which included em-ployees of the motor transport as well as the refinery division, and that violationsof the Act at the motor transport shop therefore infringed upon the organiza-tional rights of the refinery employees as well.6Since counsel for the respondent claimed surprise the undersignedofferedcounsel theoppoi tunity to request defei ment of the testimony of witnesses on this point, or a post-ponement of cross-examination, or additional time later to prepare a defense.Counselstated that he would pioceed, but might request additional time later in the hearingNosuch request was made"The shop was closed down March 1, but there is no contention that it was closed forother than business reasons766972-48-vol 7536 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. B. EwtngAt all times here relevant, R. B. Ewing was employed by the respondent as anassistant operating foreman.Employee Donald J. McCullough testified that inSeptember 1945 Ewing came up to him while he was with other employees andsaid, "Pretty nice fellow, the only thing he wears a button."Ewing, while hetestified on other matters, did not advert to McCullough's testimony which iscredited.McCullough testified that Ewing spoke in a joking tone and the under-signed finds that Ewing's remark was not in violation of the Act.McCullough also testified, and the undersigned credits his testimony, that a fewmonths after the 1944 election and about February 1945 Ewing, saw him talkingto another employee who was wearing a union button and that afterwards Ewingasked him whether they had been talking about the CIO. As appears in moredetail later there had been oral instructions issued in 1943 against Union solicita-tion.These instructions had never been rigorously enforced and McCulloughtestified, and the undersigned credits his testimony, that he understood there wasno rule against talking about the Union.However, the respondent contended thatthe rule was in force and that there was nothing improper in Ewing's attempt toenforce itShortly before this incident the Independent had been declared thewinner of the 1944 election.There were two labor organizations in the refinery.Ewing's singling out the CIO as the object of his check, with no seeming interestin any activity that might be carried on for the Independent, was indicative of anattitude of bias and discrimination against adherents of the Union.This conclusion finds support in the uncontradicted and credited testimony ofemployee Wilson Bradford.Bradford had testified at the Board hearing held inFebruary 1944 and was a known adherent of the Union.He testified that onMay 31, 1946, Ewing asked him what the situation was at the Toledo refinery ofthe respondent. (There was labor trouble at this plant.)When Bradford an-swered that the men probably thought they were being mistreated, Ewing repliedthat all the trouble was due to the fact that the CIO was a "bunch of Communists "The undersigned finds that Ewing's disparagement of the Union and questioningofMcCullough if the latter had engaged in conversation concerning the CIO,constituted interference with employees' rights guaranteed in Section 7 of the Act.The no-solicitation ruleSometime after the 1943 election McPherson called a conference of two repre-sentatives from each of the two competing labor organizations at the refinery, theIndependent and the Union.McPherson told them that electioneering was beingcarried on, that the respondent was finding, itself powerless to stop it, and hewarned the representatives that those activities must cease.The only point ofdisagreement among the witnesses is whether McPherson restricted his remarksto activities during working hours or whether he prohibited union activity any-time on plant premises.McPherson and the two Independent representatives,McDonald and Nicholas, all testified that the rule and prohibition were restrictedto the working time of employees.Hickman, one of the Union representatives,testified thatMcPherson did not make such a distinction, but prohibited allelectioneering on company property.All of the witnesses were in agreement that the conference was very short.There seems to have been the announcement by McPherson and no further dis-cussion of the rule.The undersigned from his observation of the witnessescredits Hickman's testimony and finds that the rule as laid down by McPherson THE PURE OIL COMPANY549prohibited union'or so-called electioneering activity on plant premises withoutdistinction between working and non-working time.This rule was an invasionof the right of the employees and violative of the Act.'The rule does not appear to have been enforced rigidly, but on at least oneoccasion when Cooper told Bradford of it without distinction between workingand non-working time, it was enforced.The rule, and its enforcement by Cooperin the Spring of 1944, were both violative of the Act.ConclusionsThe undersigned finds that by the acts and conduct of Cooper, Evans andEwing, as afore-mentioned, by the promulgation and enforcement of its no-solicitation rule, and by the totality of such acts and conduct, the respondenthas interefered with, restrained, and coerced its employees within the meaning ofthe Act.C. Alleged interference,restraint,and coercionC.W. CooperPrior to the election on December 1, 1944, employee Homer D. Helser wenthunting with Cooper.Helser fixed the time as sometime in November 1944.On that occasion,Helser testified,they had a discussion concerning the comingelection.Helser's testimony on this point is as follows:As near as I can recall, on the hunting trip he wanted to know if therewas any influence which I would use to help the matter in not having aUnion.And I said, "Well, I don't know, exactly." I didn't bear out asto how I stood with it at all, either for or against the Union._That is theway it happened. And he said that he felt that it would further labortrouble-if any labor trouble happened out at the Heath Refinery it wouldn'tbe good out at the plant.And he would like to see the Company operating.That is his exact words,as near as I can recall.Cooper admitted that he and Helser had discussed the coming election.How-ever, lie denied that he had told Heiser to try to avoid having a Union at therefinery.He maintained that he had told Heiser to use his influence to avoidlabor trouble at the plant, and that he would hate to see a plant shut-down thatmight evolve from labor difficulties.The testimony herein indicates that while the employees participating in the1944 election had a choice between the Union, the Independent, and no Union,actually the contest was between the two labor organizationsOnly 3 of the157 valid ballots were cast in favor of no union representation.Helser's testi-mony as to what was actually said is not clear. The undersigned creditsCooper's testimony and finds that his statements in this instance were notviolative of the Act.Riley E. Roof, an employee, testified that in November 1944 and prior to thesecond election held on December 8, 1944, he went hunting with Cooper, thaton this occasion Cooper asked him what he thought of the "political situation."Roof, inferring that Cooper was alluding to the coming election at the plant,'N. L R B v Peyton PackingCo.,142 F.(2d) 1009(C C. A. 5),enforcing 49 N L. R. B.828, cert den 323 U S.730;Republic Aviation Corporation v. N. L. R. B.,324 U S. 793,affirming 142 F(2d) 193(C C. A 2),enforcing 51 N L.R B. 1186,N. L. R. B.v Le Tourneau Company of Georgia,324 U. S.793, reversing 143 F.(2d) 67 (C. C. A. 5),setting aside 54 N L R. B 1253 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied that he did not know how the men would vote Cooper then said to huu,Roof testified, "Well, what do you think that they will gain by making a change,or having the CIO come in?" Root replied that he could not answer that questioneither.Cooper admitted that Roof's testimony was correct and that the conversationhad occurred as statedHe further testified that his purpose in questioningRoot was to find out what the employees wanted and that he was not seekingto find out Roof's sympathies nor was he trying to influence his voteIn view of the environment in which the statements were made as well astenor of the statements themselves the undersigned is not persuaded that Cooper'sconduct on this occasion amounted to a violation of the Act.Employee William L Wetzel testified that about a month before the 1944election he was summoned to Cooper's office and that in a conversation that thenensued Cooper told him that it the C. I. O. won the election he, Cooper, wouldlose his jobCooper denied this testimony.He testified that he believed liehad a conversation with Wetzel concerning a pending change in Wetzel's workassignment, that during the conversation Wetzel remarked that he was a Unionman, and Cooper replied that lie should vote as lie saw fit.Wetzel could not remember anything about the conversation other than theremark he related nor could he recall any of the surrounding circumstances.The undersigned credits Cooper's testimonyP. E. AcPhersonE E McPherson, at all times relevant, was superintendent of the refineryand in charge of operations.Employee Louis M Stargell testified that sometime before the 1944 election he met McPherson and that the latter said to him,"Lou, remember there is an election coming up," to which Stargell replied,"Okay, Gene, I will take care of that."McPherson could not recall this incident,but did not deny that it took place. Stargell's testimony is creditedStargell further testified that prior to the first election, McPherson had re-minded him of the pending election and further told him, "We don't want theCIO in here, so you know wwliat to do" Stargell's testimony as to this incidentis credited.Counsel for the Board did not contend that the 1943 conversation constitutedan independent violation of the Act.However, he did contend that it explainedthe later remark and revealed an underlying purpose to urge Stargell to voteagainst the Union.McPherson's remark in 1944 was no more than a reminder ofthe coming electionIn the state of the record the undersigned rejects the con-tention of the Board and finds that McPherson's conduct in this instance wasnot violative,of the ActJohn E. Hickman had been employed by the respondent for 19 yearsTheevidence indicates that Hickman had taken a prominent part in affairs in theUnion for some time.He testified that in October 1945 he had had an argumentwith another employee, Rodinizer, over the latter's failure or refusal to attend ameeting of the Union and that during that discussion Hickman called Rodinizer ayellow dog.Approximately a week later, Hickman continued, McPherson sum-moned him to his office and, in the presence of 8 or 10 employees who Hickmanjudged were representatives of the Independent, told him that Rodniizer hadcomplained that Hickman had called him a god-damned yellow dogHickmanadmitted that the incident had occurred, but denied that he had used profanity.McPherson then remarked that it was not'very nice talk and sent him back towork. THE PURE OIL COMPANY551Several weeks later, Hickman testified, McPherson spoke to him again aboutthe incident and claimed that he had used profane languageHickman repliedthat he did not like having had to appear before a group of the men.McPhersonthen asked him, Hickman stated, what he was going to do about it and whenHickman replied that he could do nothing, McPherson said, "You were going toquit here awhile back . .You can still quit if you want to "McPherson testified that the Itodmizer incident had been presented by thegrievance committee of the Independent which then had a contract with therespondent, that after making an investigation he had concluded that Hickmanhad used profanity, and that when he had told hum so Hickman became angry.Itwas then McPherson testified that he had told Hickman lie could quit if hewanted to do so.The Board contended that McPherson made his suggestion in an effort to getrid of a known Union leader.However, it is not denied that in February 1945,when Larimore was discharged, Hickman had told DlcPhen son that he wasquitting, but remained when McPherson suggested that he continue. Such actionis incompatible with any design to force Hickman to resign.The testimonyindicates that at the time McPherson told Hickman he could quit if lie wantedto,both men were angry, and were saying things that they would not havesaid in calmer moments. The undersigned finds that McPherson's conduct was notin violation of the Act."Red" ArmstrongHickman testified that sometime in April 1945, he had a conversation withanother employee whom he identified as "Red" ArmstrongHe described theconversation as follows :Well, he and I happened to be in the storeroom at the same timeAnd hereferred to my button, and said: "What are you wearing that button for?"I said, "Because I pay two dollars a month to wear it in the first place, andin the second place, I am not afraid to wear it " And he mentioned in regardto the marking on it, "What is those markings?" It had a few stripes on it.I said, "I don't know, sir."He said, "You better find out what you are wear-ing before you wear it." [Hickman was wearing a union button at this tune.]This testimony, which was not contradicted, is credited.The respondent while not challenging testimony of the conversation itselfurged that Armstrong did not have such status that the respondent would bebound by his statements. It appears from McPherson's credited testimony thatArmstrong is an assistant chief clerk handling personnel and other special assign-ments.An important part of his job is to interview applicants for positions,obtain written applications, and investigate them.While he does not make the-final decisions on the hiirng of employees, it was and is part of his duty and hedoes make recommendations which are given weight.The undersigned finds that Armstrong was part of the managerial hierarchy.There is no testimony that Armstrong made any remarks about the Union otherthan those attributed to him by Hickman.The undersigned finds that those re-marks were not violative of the Act.J.L. SullivanHomer Helser was employed as a guard prior to the election held in December1944.He testified that about 2 days before the election Sullivan telephonedhim at the plant and asked him to visit Sullivan at the latter's home on his wayfrom work.When Helser refused the invitation on the ground that it was lateat night and he would lose too much time making the visit, Sullivan replied, ac- A552DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to Heiser, "That is so . . . I just wanted you to know how I felt onwhat is coming up in a couple of days now."Heiser testified that he understoodthat Sullivan was referring to the election.Heiser did not visit Sullivan andthere is no evidence that Sullivan and Heiser actually did have a discussion con-cerning the election.Sullivan testified but did not deny Helser's testimony as tothe conversation, and that testimony is credited.Extensive testimony was adduced on the disputed question as to whether Sulli-van had supervisory status.The undersigned finds it unnecessary to resolve theconflict in testimony on this point, since, assuming that Sullivan had supervisoryStatus, the undersigned is nevertheless convinced that there is nothing in histelephone conversation with Helser which is violative of the Act.The alleged discrimination in assignmentsJ.B. Fluharty was employed as a welder at the refinery.He testified that inJuly 1945 he was a union member and joined a Union picket line for 2 daysand one night, that he was seen on that line by supervisory officials, and thatthereafter until the following February he received no overtime calls except forone occasion, whereas other welders received more calls during the same period.It was agreed by the witnesses for the Board and the respondent that the re-spondent's policy as to overtime work for welders was to distribute that workas equally as practicable.E A. Hall was Fluharty's supervisor during the period and denied that therehad been any discrimination against him.He testified that when occasions forovertime work occurred the work was distributed equally as far as possible.Therespondent presented a chart as to the four welders in its employ showing theirregular earnings and amounts earned from overtime and emergency calls forthe period July 1945 to February 1946 It was stipulated that the chart wasa correct record for the period covered.The chart records the overtime and emergency call record for the four weldersas follows :OvertimeEmergencycallsTotalFluharty-----------------------------------------------------$61 480$61 48Little-----------------------------------------------------------'71' 70$1'7'.9489 64Corbin---------------------------------------------------------99 8442 73142 57Reynolds-------------------------------------------------------114 8462 15176.99It was further stipulated that Fluharty lost 1351/2 hours during this periodbecause of sickness and accident.However 8 of those hours were lost before .July 1945, and an additional 4 hours were lost in January 1946The correctedfigure pertaining to this period is therefore 1311/2 hours.This loss of time byFluharty was substantially more than that lost by the other welders.The chart shows that Fluharty did receive $61.48 in overtime payments, withReynolds receiving the top payment of $114 84As for payments for emergencycalls, Fluharty received nothing as against the top payment to Reynolds of $62.15.As to this item, the respondent points to the fact that Fluharty was off duty byreason of sickness and accident on 2 days when Reynolds earned half of histotal compensation for emergency calls.Hall testified that while an attemptwas made to equalize the earnings of the welders differences did occur by reason THE PURE OIL COMPANY553of the fact that sometimes one or more of the men could not be reached when therespondent attempted to communicate with them.The chart shows that Fluharty did participate in overtime work.The under-signed creditsHall's testimony and concludes that the difference betweenFluharty's extra earnings and those of the other welders were due primarily tohis unavailability when such work arose by reason of sickness, accident, or othercauses, and further finds that there was no plan to discriminate against himbecause of his union activities.Fluharty further testified that in November 1945 he had an accident, that whenhe returned to work he told Hall that his doctor had told him not to do any liftingor strenuous work, but that Hall assigned him to work where he had to lift steeland do some climbingHe further stated that at that time two welders wereassigned to easier work at the maintenance shop where there was no lifting orclimbing to do.Hall testified that he knew Fluharty had to do light work andthat he assigned Fluharty and another welder to an extensive job on whichthere was no rush, and that Fluharty was not expected to work more than hecould.He further testified that men in the shop were expected to deal with allemergency repair work regardless of its nature.Fluharty admitted that he had never complained to Hall or requested a changein assignmentThe undersigned credits Hall's testimony and finds that therewas no discrimination against Fluharty in his work assignments.In the Fall of 1945 there was some labor unrest at the refinery and strikesoccurred in the oil industryFor a time the respondent kept some men on a24-hour shift at the refineryEmployee Homer Heiser testified that he noticedthat only non-union men were given these assignmentsHe also testified thathe did not know the size of the crew assigned nor everyone who worked on thatshift.McPherson testified that men were assigned to extra shift work and that Halland another supervisor were told by him to select the necessarynumber of men,but were given no further instructions.Hall testified he selected one man ineach department for the extra work and that lie made the selection at randomwithout regard to the union affiliation of any of the men.The evidence as to the union affiliation or lack of it of the men assigned tofull-time duty was vague and indefiniteThe undersigned finds that the evidence does not establish any discriminationagainst unionmembers inthe assignment of this overtime work.D. The discriminatory discharge of John B Larimore1Larimore's employment historyJohn B. Larimore was first employed by the respondent in 1928 and continuedin its employ until his discharge on February 22, 1945.His first job was that ofmaintenance man.During the next 17 years he received promotions and wageincreases,working successively as electrician helper, electrician second class, andelectrician first class.At the time of his discharge he was receiving the top payfor his classification.In the summer of 1943, Larimore went to Boston, Massachusetts, for a courseof study relating to his work.While there is disagreement among the wit-nesses asto whether Larimore was sent to Boston at his own request of whetherthe respondent suggested the program, it is not disputed that the respondent paidLarimore's expenses. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcPherson and other supervisors characterized Larimore's work as fair upto 1943, and it is clear that the respondent had no serious fault to find with himprior to that time, in fact, his record of steady advancement over the 15-yearperiod establishes that his work was satisfactory2.Larimore's union activitiesLarimore testified that when he returned from Boston in the fall of 1943 liefound that the Union was organizing at the refinery and he joinedHe furthertestified that he attended meetings, spoke to others about the Union, and signedup more members than anyone else. In 1944, Larimore continued, he becamepresident of the local union and held that post for most of the year.He alsotestified as a Boaid witness at the hearing held in Febru.ny 1944 on objectionsto the 1943 election.At some union meetings in 1944, Larinore stated, he advo-cated a strike in support of strikes at other plants owned by the respondent.Later in his testimony he admitted that the strikes at other plants had occurredin 1945, but maintained that the question of a strike had been discussed by theinen since 1943 In any case, there is no proof that the inter-union discussion of astrike was ever brought to the attention of management.The undersigned credits Lariniore's testimony as to the nature and extent ofhis union activities and finds that he had taken an active intei est in the Unionsince the Fall of 1943 and had been its official leader at the plant in 1944Whilethere is testimony that other einployees played important parts in the activitiesof the Union, the testimony indicates that Larimore had a dominant role andmaintained liaison with the national leaders of the Union.3 Larimore's wo.k record in recent yearsSeveral of Larimoie's supeivisois testified that for some time prior to hisdischarge they were dissatisfied with his work performanceSince Larimore didelectricalwork lie was assigned to the maintenance division as distinguishedfrom the operating division.His chief was E A Hall, general maintenance fore-manHall testified that in the last 2 years of his employment, Larimore wasinclined to loaf and talk too muchCarroll E. White, assistant operating foreman, was Larimore's supervisor onthose occasions when he worked on night shift.White testified that he receivedcomplaints from Paul Kerr, the only other electrician regularly doing the samework as Larimore, that Larimore was not doing enough work.White also testifiedthat he received a complaint fiom in operating employee, Robertson, that lieneeded more service from the instrument man on duty.These complaints, Whitestated, were received in September or October 1944.He then checked Larimore'swork closely and concluded that he was not giving full time to his work, repri-manded him, and several weeks later reported the results of his check to AssistantPlant Superintendent Cooper.He denied that lie made his check because of anyanti-union bias, but stated that he believed Larimore to be a member of the Union.Robertson denied making any complaint to White about the work of the instrumentmenHis testimony is creditedKerr also denied making any complaint toWhite about Larimore's work but his testimony was evasive and marked by lapsesof memory at important points.No weight is given to his testimony.However,it should be noted that Kerr, at the period in question, had no clear way of know-ing which of the work orders he received were left over by Larimore for Kerrand which were requests received after Larimore's shift, and therefore it isunlikely that lie would have made a specific complaint against Larimore. THE PURE OILCOMPANY555On a date which Laiiiuore fixed as July 20, 1944, Refinery SuperintendentMcPherson summoned Larimore to his office and, in the presence of Cooper, toldhim that he had been reported loafing and that that situation could not continue.Larimore testified that the incident took place, but further testified that imme-diately prior to the interview Hall had told him that his work was satisfactory,that when he relayed this information to McPherson, Hall was summoned; thatwhen Hall arrived Cooper suggested to Hall that there was a difference betweenwork and workmanship and that Hall assented.His testimony is creditedLarimore admitted that it was his practice to talk to other employees, both onand off duty.However, he denied that he engaged in this activity to the detrimentof his own work or that of other employees.He also testified that there hadbeen no checking of his activities before he joined the Union, but that after heJoined a close watch was kept over himHe testified that on one occasion inAugust 1944 he was told that Assistant Operating Foreman Bryant Ewing waslooking for hun, that when he spoke with Ewing the latter told him that he hadnot wished to use the public address system to call him, but wished to find himhimself, perhaps asleep.'He also testified to other instances when employeesStiff and Piper checked with him to make sure he had woik orders.' Other em-ployees testified that while they also talked on occasion while working they werenot similarly checked.The undersigned finds that Larimore did some talking during working hoursand consequently did waste time.However, although it is not possible to makeany exact comparisons, other employees were also engaging in similar conduct.Undoubtedly as the election came near such talking increased.The undersignedis convinced that Larimore was subject to a stricter scrutiny than other employeesand does not credit the denials that such action was not attributable to I:arimore'sactivity and position in the UnionEwing and White both testified that theyknew of his union membership and the undersigned further finds that they knewor had reason to know his position of leadership therein.This awareness of Larimore's special position and the special treatmentaccorded him carried up the line to top managementOn October 16, 1944, Gen-ei al Maintenance Foreman Hall sent a letter to Keri, Larimore and Mason. theonly tbiee employees doing electiical work, stating that a copy of an enclosedmemorandum concerning work conduct, schedules, and responsibilities had beenposted in the Instrument Shop and that they were to acquaint themselves with itand sign and return a receipt that they had read and understood the instructionsThe memorandum, which was admitted in evidence, purports to be issued to clarifyprior instructions. It sets forth the shifts to be worked and detailed regulationsgoverning working time.Larimore testified that he, Kerr, and Mason refused tosign the requested receipt because they were not given an explanation as towhy it was issued.Hall testified that the purpose of the inemoi anduni was to improve efficiencyand have a better mutual understanding as to duties and responsibilities of the8Ewing testified that lie knew Larimore belonged to the Union, but did not know howactive Laiimome wasThe Board, in its decision on the objections to the first election,i'lied, in part, on anti-union statements made by EwingTheme also are findings in thisreport on activities of Ewing in violation of the Act°Stiff and Piper were in the category of A-400 shift breakerTheir principal duty wasto substitute for operating employees who were unavailableThey did vote in theDecember 1944 electionHowever, as part of their duties they assisted opeiatmg foremenby transmitting orders to other employees, including maintenance men such as LarimoreThe undersigned finds that in the performance of this duty they had minor supervisoryroles and that Larimore reasonably believed them to be supervisors. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectricians."Healso stated that receipts were required in order to establishthat the employees had read and understood the memorandum.McPherson tes-tified that the letter was aimed at correcting misunderstandings as to work andto prevent loafing.Cooper testified to the same effect.Larimore testified that when he attempted to discuss the letter and memoran-dum with Hall the latter refused to do so.Hall's version was that he told Lari-more that the meaning was plain, but did not discuss the matter further withLarimore because it might lead to "labor complications" and that he was afraidthat Larimore "would try to bring into the conversation something in respect tothe Union."He further stated that he suspected that Larnnore had somethingto do with the Union, but denied that he knew of Larimore's leadership in theUnion.This denial is not creditedAfter the conversation with Larimore, Hall communicated with his superiorsand the three employees were called before McPherson and Cooper and the latterread then the memorandumNo discussion was had as to its underlying purposeand the employees still refused to sign receipts.On November 9, 1944, McPherson sent a letter to the Regional Director in whichhe stated:Due to unusual circumstances with which you are familiar surroundingthe labor situation in our plant, and due to our desire to be strictly honestand fair in all matters, I feel that it is advisable to bring your attention toa matter dealing with the Electricians in our plant.A copy of a letter whichithas been necessary to address to all three Electricians is being inclosedNNith this letter so that you may be familiar with the matter in case furtheraction becomes necessary on our part.McPherson also testified as to his purpose in sending the letter to the RegionalDirector and in theissuanceof the memorandum.He testified that he was notcertain that Larimore was the leader of the Union group, but that it was wellknown that he was quite active, that he had been having trouble with Larimore;and wanted the Board to know of the situation at the plant and did not wantany misunderstanding of his effort to be fairIt is apparent from McPherson'stestimony that Hall's memorandum was aimed primarily at Larimore and thatthe letter to the Regional Director was prompted by that fact.While the evi-dence indicated that there had been occasions in the past when letters concern-ing working conditions had been sent to the maintenance division or the oper-ating division or both, this is the only instance where such a step was taken asto a small unit of employees.At the time the Board was considering the advisa-bility of ordering an election and it did so order on November 4, 1944. Thevarious steps taken by the respondent's supervisors again indicated that Lari-more was being singled out from other employees and the evidence does establishthat this was done primarily because of his leadership in the Union. It is unnec-essary to decide whether at this particular time this special treatment redoundedto Larimore's advantage, as respondent claimed, for the respondent did not relyon Lariniore's conduct during this period as a giound for the discharge.Never-theless, the undersigned finds that at least from October 1944 all of the respond-ent's supervisory officials who had occasion to work with Larimore knew of hisactivity in the Union and kept that in mind in dealing with him.10Larimore,Keir, and Mason were electricians and all references to electricians hereininclude these threemenHowever,only Larimore and Kerr regulaily worked on variousmeasuringinstruments and references to instrument men refer only to them THE PURE OILCOMPANY5574.The rotating shiftIn August 1944 a change was made in the work schedule of the three elec-tricians.Mason, who was doing general electrical work, was put in the "X"classification.This change will be discussed later.Kerr and Larimore, whowere doing instrument work, were placed on a rotating shift whereby theyalternated each week on a day and night shift. Prior to this time they had-beenworking during the day only.McPherson testified that a rotating shift wasestablished for the instrumentmen inorder to spread work around the clockand to have an instrument man on duty all the time so that there would be nonecessity for emergency calls and overtime work.He also maintained that arotating shift had been established in another refinery.Prior to August 1944 no regular rotating shift had been established for instru-ment men In fact, while rotating shifts had been established for maintenancemen in the past on special occasions, there is little evidence of any plan forestablishing regular rotating shifts.McPherson testified that pipefitters andwelders had gone on rotating shifts for short periods, but he could not point tothe establishment of any rotating shift for other employees for a long period 11Larimore testified that day work was preferable to night work and that it wasmore difficult to perform his duties at night under artificial light.The Boardcontends that the rotating shift for instrument men was aimed especially atLarimore and was designed to keep him away from the daytime workers Itpoints to the admitted fact that within a few weeks after Larimore's dischargethe rotating shift was terminated.The respondent denied that it was actuated by other than business reasons inestablishing the rotating shift and in terminating it.McPherson testified thatthe rotating shift was discontinued in March 1945 when an operating unit wasshut down and most of the work at the plant was being done during the day. Itwas stipulated that the same unit was shut down for a week in November 1944.Yet no change in the rotating shift was made then.Hall supplied another rea-son.He maintained that the shift was discontinued as an experiment that hadnot worked. Cooper supplied still another reason.He testified that at the timeof the discontinuance of the rotating shift there had been discussion of salarydifferentials for night work at other plants and that orders have been receivedto discontinue night work, if possibleThe establishment of the rotating shift during a period of intense union ac-tivity at the plant, its discontinuance shortly after Larimore's leaving, and thevariety of reasons assigned for its discontinuance, lead the undersigned to con-clude that the rotating shift was set up, at least partly, to cut Larimore off fromthe day shift of employees for at least half his working time.At the time that the rotating shift was established the third electrician,Mason, was put in the "X" classification. This category was established whenthe respondent increased its work-week from 40 to 44 hours and later, 48hours.The 48-hour schedule was put in effect on December 5, 1943.Menwho were surplus in their regular category because of the increase in hours"Hall testified that while rotating shifts had been established for maintenance men onspecial occasions, no regular rotating shift had ever been established for machinists, pipe-fitters, or welders.He also testified that a night shift had been tried with the labor gangin 1943 or 1944 and had been dropped when it proved unsatisfactory.His testimony is insubstantial agreement with a memorandum submitted by the respondent purporting tosummarize outstanding examples of rotating shifts. 558DECISIONS OF NATIONALLABOR RELATIONS BOARDwere placed in the "X" categoryand in ageneral pool where they were ex-pected to do whatever work was available. The respondent maintained thatMason, the junior man among the electricians, was placed in that group be-cause lie was surplusThe testimony indicates that Mason actually had nochange in duties and continued to work on the day shift after his change inclassification.Itwas contended that Larimore, as senior man among theelectricians, should have been offered the transfer to "X" categoryTheundersigned finds no merit in this contentionTransfer to the "X" categorytechnically was indicative of lessened job security and the undersigned con-cludes that the assignment of a junior man to this category was proper underthe circumstances.5The time-card incidentLarimore was discharged on February 22, 1945. The reasons assigned bythe respondent for the discharge were falsification of a time card and insub-ordination.The circumstances surrounding the time card incident are not in dispute.Larimore was scheduled to work the evening shift from 8: 00 p. in to 4: 00a. in. on the night of February 19.Larimore was out of town and telephonedhiswife and told her to inform the respondent that he would be lategetting to work.The gatehouse log of the respondent contains the followingentry :Mrs. Larimore called at 8: 20 p ni and said that Barney was out of townand had missed train connections.Reported to C. White.Barney reported to work at 9: 10 p. in.CarrollWhite was the assistant operating foreman in charge of the eveningshift untilmidnight.He testified that Mrs Larimore had telephoned himand told him Larimore would be absent, but his testimony is contradicted bythe log entry.Larimore did appear foi work at about the time indicated in the log anddid have a conversation with White about his being late.White niade anentry in the operating office log book, concerning Larimore's lateness.Lari-,more turned in his time card at the end of his shift, entering 8 hours as thetime worked without any deduction for the time he was late.Hall testified that the following morning, February 20, he read the log entriesand noticed that Lariniore's time record did not agree with it.Thereupon,he sent the time card back to White for a report.White testified that Hallgave him the time card and asked him if he would approve it. Later thatday,White testified, he spoke with Cooper and told him that he would notapprove the time card. Cooper then told White to mail the time card to himand White did so.White never discussed the time card entry with LarimoreHis explanation for this was that Larimore's case was disposed of beforeLarimore reported for workLarimore gave several reasons for marking his card as he didOne reasonhe gave was that he had made an agreement with Hall whereby if he had towork overtime for a short while he would not take credit for it, but would takecompensatory time off. Larimore claimed the agreement was in existence for 3or 4 years and gave certain instances where it operatedHe testified that inNovember 1943 he took an afternoon off to attend the funeral of Kerr's mother,told his foreman of it the next day, marked his time card for the full 8 hours, andreceived no complaint about it. In that same month, he further testified, 'he quit THE PURE OIL COMPANY559work an hour earlier and claimed full timeThere is no testimony, however,that this latter incident was ever brought to the attention of a supervisor.Hall denied that he had made any arrangement with Larimore for compensa-tory time off.He testified that he believed he excused Larimore for the Kerrfuneral but denied knowledge of any other occasion when Larimore absentedhimself without prior arrangement with him pursuant to any prior agreementHe also testified that Larimore was paid for overtime work.Larimore's testimony as to the purported agreement was vague and, in somerespects, contradictoryHe could not fix the date of the agreementNor was hecertain as to its exact terms.He could not clearly fix the point at which hisovertime work became compensable, and when he would not enter itHe alsotestified that if overtime were authorized or directed lie would enter it regard-less of the time involved.He would also do the same, lie stated, when heworked with other menHe kept no record to indicate how much uncompensatedovertime he had worked and any time off taken because of it.Larimore testified that in his 17 years of employment with the respondent hehad been late twice, and had on about three or four occasions taken time offfrom work without prior discussion with a foreman and an equal number withprior discussion and permission.The undersigned concludes from the vague andunsubstantiated testimony as to the purported agreement and the lack of definiteevidence that it was carried out with the respondent's full knowledge, that theevidence does not establish that an agreement existed for a balancing off ofshort periods of overtime against time off. The undersigned has also considered,in this connection, Larimore's testimony that in October 1944 he took an houroff with permission of a foreman and that a deduction was made from his paycheckHe (lid not then or at any time seek to set off uncompensated overtimefor the time taken off.The Board also presented the testimony of several employees who testified thatitwas customary at the refinery for employees who were somenhat late to marktheir time cards for the full 8 hours or, at least, that they marked their own timecards on that basis without any reprimand.However, only Lai more and em-ployee Homer Helser testified that this custom extended to lateness of as much asan hour.Neither furnished any specific example other than an instance whenHelser's car froze and he was one-half hour late and marked his card for the fulltime after receiving his foreman's permission.There also was testimony thatduring a particularly bad snowstorm employees were not held accountable forlatenessMcPherson and Cooper testified that no such custom existed and thatinstructions had been issued that only time actually worked could be enteredon time cards, but that foremen could file recommendations that there bepayment for non-working time, if they felt that conditions warranted such ac-tion.The undersigned finds that the evidence, while it is indicative that late-nesses of a few minutes were not accounted for generally, falls short of estab-lishing that latenesses of an hour or more were not taken account of on the timerecords.It also appears from the evidence that on occasions some questions would ariseas to time card entries and were settled by discussion between the employees andthe supervisor.An instance of this concerned Carroll White, the assistant foie-man involved in the time card incident with Larimore, and employee KenyonHunterOn June 13, 194. Hunter was 20 minutes late and entered the full 8hoursWhite checked his card and after discussing it with Hunter, the time waschanged.Hunter received no penalty or reprimand.While this incident occurred 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter Larimore's discharge it is relevant in consideration of the issue herein.White testified that the only reason he settled the question of Hunter's time cardentry directly with that employee and did not do so with Larimore was thatHunter was on the spot at the time he, White, checked his time card whereasLarimore was not available when he checked his time card.6.The flow meter incidentThe second alleged ground for Larimore's discharge was insubordination. Thischarge related to the so-called flow meter incident. On February 20, 1946, Whitewho was in charge of the evening shift received a work order.While this orderwas not available at the hearing all parties agree that it read "Install top trayreflux meter for test run at D-3 tower." 32White testified that after receiving the work order in question he passed bythe proposed installation work prior to Larimore's coming on duty and noticedthat the pipes necessary for the installation of the meter were already in place.When Larimore arrived, White continued, he handed Larimore the flow meterwoik order together with several others and called his attention to that par-ticular work order, stating it was to have preference and had to be installed beforei : 30 the next morning. Larimore read the work order, White said, and statedthat the order called for the work of a pipefitter and not an instrument man 13White replied that there was no pipe work involved, that the meter had to beinstalled by the next morning, and that he would furnish Larimore with help intransporting the meter.The conversation then ended, White testified.He alsotestified that Larimore did not refuse to do the work.Larimore's version differed sharply from White's.He testified that White didnot hand the work order to him, but read it and asked him whether it was hiswork or that of a pipefitter, that Larimore replied that it was pipefitters' work,and that White said he would look over the job and let him know. He never sawWhite after that.White testified that he did not see Larimore or attempt to contact him for therest of his shift.Shortly before he went off duty, White testified, he passed bythe place where the installation was to be made, saw that the meter had not yet32The respondent in the course of its operations used measuring meters to measure theflow of liquids or gasses thiough pipesSome of the meters were installed at specific pointspermanently,others were moved from point to point as tests were madeThe installationof a meter required that it be disconnected from its prior location,the plugging or removalof the pipes leading from the main pipe line to the meter,the tiansportation of the meterto the new location, the installation of pipes to the main line pipe, and the connection ofthe pipes to the meter13Extensive testimony was introduced by all parties as to the duties of instrument menwith particular regard to the moving of flow meters from one point to anotherLarimoreand Kerr,the two instrument men, testified that it was not part of their duties to movemeters from place to place, but that they calibrated,tested,and hooked up meters oncepipefitters had made preparations for the installationMason,the other electrician, cor-roborated their testimony as did pipefitter William FesslerHall and Cooper testified thatinstrumentmen u ererequired to and did move meters from place to placeThe under-signed credits the Board's witnesses and finds that pipefitters regularly moved meters fromone installation to anotherMoreover,allwitnesses agreed that there was nothing wrongin an employee questioning whether a particular job should be performed by him or anotheremployee, and further,that while there were no job specifications at the plant there werecustomary procedures at the refinery whereby work was assigned to particular groups ofemployees.No issue was made as to Larimore's conduct in raising a question about thework order. THE PURE OIL COMPANY561been installed, and again made some measurements and satisfied himself thatno pipe work was necessary.At midnight Ewing came on duty replacing White.Ewing testified that whenhe went on duty White told him about the work order, that Larimore had saidit required a pipefitter but that he, White, had measured the place of installa-tion and was satisfied that that was not soAt Ewing's suggestion they bothwent to the place -and measured it again. Ewing testified that he also in-spected the meter.During the shift, Ewing testified, he visited the instrumentshop once and saw the work order. At no time did he communicate with Lari-more.At about 6: 00 he noticed that the work had not been done and told Hallabout it when the latter came on duty.The actions of White and Ewing in the circumstances were very peculiar.Both testified that the work order had priority and that that meant it shouldbe carried out first, both testified that Larimore had not refused to do the work,but had raised some question about it, and neither went near Larimore for 8hours to ascertain why he had not started a job which should have been begunsoon after he came on shift.White testified that he did not go near Larimorebecause he had given him his instructions and Larimore had plenty of time tostart and complete the work even after White went off duty at midnight. YetWhite had the work order sufficiently in mind to recheck the job location beforehe went off duty. Ewing had checked the job with White as he went on dutyand knew of its priority and Larimore's raising of some question about it.Hegave several explanations for his failure to check with Larimore, that he knewLarimore had the order, that he had other work to do, that he expected Lari-more to carry out the order, that if Larimore had not done the work for Whitehe would not do it for him, and that Hall would be on duty in the morningand he could turn the order over to him.The undersigned was not impressed by the testimony of White and Ewing.Their actions were characterized by a species of dealing at arms-length withLarimore which is not characteristic of employer-employee relations.The under-signed credits Larimore's testimony and finds that at the conclusion of his talkwith White, the latter had not given him unequivocal instructions to carry outthe work order. It is significant that after this talk White rechecked the jobinstallation twice and Ewing once and neither took Larimore to that point andshowed him what they had found thereBoth Ewing and White knew of Lari-more's union activities.Ewing, in particular, had show evidence of anti-unionbias in the 1943 election as detailed in the Board's decision thereon.As re-lated in this report, he had evidenced such bias later.The undersigned concludesthat both White and Ewing deliberately refrained from correcting Larimore'smisunderstanding concerning the work order and were motivated therein bytheir knowledge of Larimore's union activities and position in the Union.7.Extent of investigation by the respondentHall came on duty on the morning of February 21, learned of the work ordersituation, and installed the meter himself.He testified that he talked withWhite and Cooper and then decided to recommend Larimore's discharge.Cooper testified that White, on February 20, had told him of the time cardincident and Larimore's failure to deduct.for his lateness, *and that he, Cooper,had asked White to mail the time card to him.He received the card on Feb-ruary 21.Cooper further testified that on the morning of February 21, he 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDlearned that Larimore had refused to carry out the work order to move andinstall a flow meter.He testified he learned this from White and from a logbook entry.'Cooper stated that,he then checked and found that Hall had in-stalled the meter.He also testified that lie received the report that Larimorehad refused to do the work and he believed the report after checking it.16He also said that he was advised by Halland Whitethat no pipe work was neces-sary for the installation.Cooper attempted to talk with McPherson that day,but the latter did not have time for a full discussion and suggested they talkthe next day and that Larimore be assigned to the day shift then so that hewould be available.This was done.On February 22 McPherson and Cooper conferred again.McPherson testifiedthat Cooper reported to him that Lai imore had falsified his timecardby puttinginmore hours than he had worked and also, that lie had refused to do assignedworkMcPherson asked Cooper for his recommendation and the latter recom-mended discharge.McPhersonagreedand ordered Cooper to dischargeLai moreAt no time prior to the decision on the discharge was Larimore asked abouteither the time card or work order incidents.Neither Ewing,White,Hall,Cooper,nor McPheison afforded Liumiore an opportunity to explain or deny thecharges lodged against him,before reaching a decision8.The dischargeThe discharge itself took very little time. Cooper testified that after hisdiscussion with McPherson, lie told Hall to bring Larimore to his office.Histestimony as to what took place in his office is as follows :TheWITNESS I asked Mr. Hall to have Mr. Lariinore come to the officeor come to the office with Mr. Lariinore.Mr. Hall did.And they seatedthemselves in my officeI showed the time card in question to JIr Larymore. I said, "Is this your time card?"Mr. SWANDER. I can't hear you.The WITNESS. I said, "Is this your time card?"To which he replied, "Yes, it is."I said, "Barney, on the time card you have indicated that you workedfrom eight o'clock until four o'clock, that you worked eight hours?"And he said, "Yes."Then I said, "The record shows that you only worked six or an hour and10 minutes less than the eight hours which you have indicated on the timecard."And he became very contused and said, "Well, I must have made a mis-take.It should have been seven hours," or something like that.I then said, "Well, Barney, you made a serious mistake." I said, "I havealso had it ieported to me that you refused to do a job on the night shift theother evening "And he immediately said, "Well, it was pipe fitters' work."I said, "Barney, your conduct has been-is no longer tolerable. I am goingto have to tender you your discharge," or words to that effect.Trial Examiner FFILFR. What else was said, if anything?14No log book entry to this effect was produced and it appeased that no such entry hadbeen made.11White denied that lie had told Cooper or anyone else that Lasiniore had refused to dothe work. THE PURE OIL COMPANY563The WITNESS. Well, Larimore got mad at that point and said, "You havebeen trying to get me,"And I can't say that anything else was said.Heleft the office in a huff at that time.Cooper admitted, with reference to the time card, that Larimore may have toldhim that Larimore's wife had telephoned the company that Larimore was going tobe tardy.Larimore testified that Cooper just said to him, "Barney, we are very sorry todo this, but you are charged with insubordination and falsification. Insubordina-tion, refusing to do a job ; falsification of your time card on the 19th.We aregoing to fire you."He denied that he was asked for his version of the incidentsrelied on for his discharge. In any event, it is clear that there was no detaileddiscussion of those incidents, especially that of the work order.Larimore wasnot asked to relate what happened on that occasion.ConclusionsThe situation that existed at the time of Larimore's discharge was that he hadfailed to note his lateness of an hour and 10 minutes on his time card of February19 and that he had, through a misunderstanding fostered by his foremen Whiteand Ewing, failed to carry out a work order.There was evidence that questionsof time card entries had arisen before, as they normally would.White himselfgave an illustration where he had adjusted an employee's time card to showlateness which the employee had not recorded.The label of "falsification" hadnot been placed on that employee's conduct.White, Cooper, and McPherson mightperhaps have taken into account Larimore's unchallenged testimony that this washis second lateness in 17 years.As for the work order incident, an investigationof the facts would have shown that Larimore had not refused to do the assignedwork and that the conduct of his supervisors was calculated to and did misleadhim.Again, it might be supposed that McPherson and Cooper would have won-dered why an employee with 17 years of service might suddenly undertake todisobey orders.The respondent urges that in any case the actual truth of the charge of refusalto perform the work order is not determinative here, that the central issue is themotives of McPherson and Cooper in making the decision to discharge Larimore.The undersigned is convinced, however, that the truth or falsity of the allegedcauses for the discharge as well as the motive of the supervisors who reported theincidents leading to the discharge are all factors which must be considered inevaluating and determining the motives prompting the discharge.Arbitrary action, a failure to investigate both sides of a case, or at least affordan employee a full opportunity to defend himself, and the disparity in thepunishment for a misdeed by an employee in comparison to that meted out toother employees for a similar offense, are all factors which tend to indicate thata determination to discharge an employee was based on considerations other thanmerit.16This is especially true when an employee has given years of satisfactoryservice.Larimore's record is one of steady advancement in pay and responsi-'°N L. ItB. v. Yale &Towne Mfg. Co,114 F. (2d) 376, 378 (C C A. 2);Shell Oil Co,Inc V N L. R B.,128 F (2d) 206, 207 (C. C A. 5);Matter of Illinois Tool Works,61N. L R B 1129, 1132,Matter of May DepartmentStoresCompany, d/b/a Famous-BarrCompany,49 N L R. B. 976, 982. The undersigned does not condone Larimore's failureto make an accurate entry on his time card, but in the determination of the respondent'smotives herein a determining factor is the way this offense was treated when committedby another as compared with Larimore's case.766972-48-voI 75-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDbility while in the respondent's employ.The respondent became dissatisfied withhis work only after he had taken an active interest in the Union.The evidence herein impels the conclusion that both White and Ewing by astudied failure to take action on their own level of authority allowed a situationto develop which might furnish an excuse or pretext for a discharge, if theirsupervisors sought to take advantage of the situation.The failure of topmanagement to investigate the work order incident and its elevation of the timecard incident to that of a major violation when it had not been so treated in othercases are indicative of an effort by the respondent to rid itself of Larimore ratherthan do him justice in the circumstances.This treatment finds its explanationin the union activities of Iarimore.He had taken an active interest in theUnion from the fall of 1943.He was its leader in 1944.While the Union hadsuffered a defeat in-the December 1944 election, the official records of the Boardshow that the vote was close. It was obvious that the Union would continueits campaign among the refinery workers.All of the supervisors involved inLarimore's case knew of his position and activities.McPherson, Cooper, andEwing had at some time demonstrated anti-union bias and the undersignedconcludes that that feeling played a part in the determination to discharge Lari-more.The undersigned finds that the respondent discharged J. B. Larimorebecause of his membership in the Union thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to be unfair laborpractices tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the respondent has independently violated Section 8 (1}and (3) of the Act, it will be recommended that the respondent, pursuant to themandate of Section 10 (c), cease and desist therefrom. The respondent by itssupervisory personnel interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed under the Act by questioning employees asto their attitude towards the Union ; threatening employees with discharge if theUnion succeeded in its campaign ; questioning employees as to the conduct,occurrences and attendance at Union meetings ; disparagement of the Union ;and by the promulgation and enforcement of a no-solicitation rule which pro-hibited discussion of union affairs on plant premises during the non-working timeof employees.The respondent also discriminatorily discharged John B. Lari-more and refused to reinstate him because of his union activities. Such dis-crimination "goes to the very heart of the Act." 17As previously mentioned, therespondent has heretofore been found by the Board to have interfered in theelection held among its employees in 1943 and to have prevented a free expressionof their opinion.Since that time as afore-mentioned, the respondent has con-11N.L. R. B. v. Entwistle MfgCo., 120 F. (2d) 532, 536 (C. C. A. 4). See alsoN. L. R B.v Automotive Maintenance Machinery Co.,116 F. (2d) 350, 353 (C C A. 7), where theCourt observed : "No more effective form of intimidation nor one more violative of the-N. L. R. Act can be conceived than discharge of an employee because he had joined a11union . . . THE PURE OIL COMPANY565tinned by various acts and statements to interfere with the rights of its employees.The totality of the respondent's conduct is indicative of "persistent efforts byvarying methods to interfere with the right of self-organization" in circum-stances which contain "the threat of continuing and varying efforts to attainthe same end in the future." w Because of the respondent's unlawful conduct-andits underlying purpose, the undersigned is convinced that the unfair labor prac-tices are persuasively related to the other unfair labor practices proscribed andthat danger of their commission in the future is to be anticipated from therespondent's conduct in the past.The preventive purposes of the Act will bethwarted unless the recommended order is coextensive with the threat. In order,therefore, to make effective the interdependent guarantees of Section 7, to preventa -recurrence of unfair labor practices, and thereby minimize industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the respondent be ordered to cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of theAct.It has been found that the respondent has promulgated and enforced a no-solicitation rule which is in violation of the Act. It will be recommended thatsaid rule be rescinded insofar as it does conflict with the Act.It has been found that the respondent has discriminated in regard to the hireand tenure of employment of John B. Larimore. It will therefore be recom-mended that the respondent offer him immediate and full reinstatement to hisformer or substantially equivalent position 19 without prejudice to his seniorityand other rights and privileges. It will be further recommended that the re-spondent make him whole for any loss in pay that he may have suffered byreason of the respondent's discrimination against him by payment to him of asum of money equal to the amount he would have earned as wages from the dateof the discrimination against him to the date of the respondent's offer of rein-statement, less his net earnings 20 during said period, except that it will berecommended that the respondent shall not be required to pay back pay for theperiod when the Regional Director declined to take action on the charge filedherein."Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, Local 501, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaning of Section 2(5) of the Act.18N. L. R. B. v. Express Publishing Company,312 U. S. 426, 438.N. L. R. B. v.Bradley Lumber Company of Arkansas,128 F. (2d) 768, 771 (C. C A. 8).19 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puero Rico, Branch,65 N. L. R. B. 827.20By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSee Matterof Crossett Lumber Company,8 N. L. R.B. 440.Monies received for work performed uponFederal, State, county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublicSteel Corporationv. A,L. R. B.,311 U. S. 7.21Matter of American Steel Foundries,68 N. L. R. B. 514. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of employment of JohnB. Larimore, thereby discouraging, membership in the Union, respondent hasengaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (3) of the Act.3.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.-4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, The Pure Oil Company (HeathRefinery), Newark, Ohio, its officers, agents, successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union, Local 501,affiliated with the Congress of Industrial Organizations, or any other labor organi-zation of its employees by laying off, discharging or refusing to reinstate any ofits employees and from refusing to employ any member of that Union or in anyother manner discriminating in regard to their hire or tenure of employment orany term or condition of employment ;(b) In any other manner interfering with, restraining or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist Oil Workers International Union, Local 501, to bargain collectivelythrough representatives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to John B. Larimore, immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges ;(b)Make whole John B. Larimore for any loss of pay he may have sufferedby reason of respondent's discrimination against him by payment to him of asum of money equal to the amount he would normally have earned as wagesfrom the date of the discrimination to the date of the respondent's offer of rein-statement, less his net earnings 22 during said period, except that back pay shallnot be paid for the period May 13, 1945, to May 13, 1946, the said period beingthe period during which the Regional Director had refused to take action onthe charge filed ; 23(c)Rescind immediately its no-solicitation rule insofar as it prohibits unionsolicitation on the respondent's premises during the non-working time of itsemployees ;(d)Post immediately at its refinery at Newark, Ohio, copies of the notice at-tached to the Intermediate Report herein marked "Appendix A." 21Copies of said22See footnote 20,supra.23See footnote 21,supra.24 It has been found that certain unfair labor practices occurred at the respondent'sSince there is testimony that said garage wasclosed and its functions transferred to another point, the undersigned will not recommendthat there be any posting at that garage. THE PURE OIL COMPANY567:being duly signed by the respondent's representative, shall be posted by the re-spondent immediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced or coveredby any other material;(e)Notify the Regional Director for the Eighth Region in writing within ten(10) days from the receipt of the Intermediate Report what steps the respondenthas taken to comply herewith..It is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon, to-gether with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period,file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service on theother parties of all papers filed with the Board shall be promptly made as re-quired by Section 203.65.As further provided in said Section 203 39, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.SIDNEY L FEILER,Trial Examiner.Dated November 25, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist OIL WORKERS INTERNATIONAL UNION, LOCAL501, affiliated with the CONGRESS OF INDUSTRIAL ORGANIZATIONS, or any otherlabor organization, to bargain collectively through representatives of theirownchoosing, and to engage. in concerted activities for the purpose of col-lective bargaining or other mutual aid or protectionWE WILL ob'FER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without prej- 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDudice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.John B. LarimoreWE HEREBY RESCIND the no-solicitation rule insofar as it prohibits unionsolicitation on our premises during the non-working time of employees.All of our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.THE PURE OIL COMPANY (HEATH REFINERY),By ---------------------- --------------------(Representative)(Title)Dated---------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.